CORRECTED ORDER
A member of the Court requested a poll on whether to rehear this ease en bane. The poll failed to produce a majority of the court in favor of rehearing. Chief Judge Ervin and Judges Hall, Murnaghan, Wilkins, Michael and Motz voted to rehear this case en bane; Judges Russell, Widener, Niemeyer and Hamilton voted against rehearing this ease en bane. Judges Wilkinson, Luttig, and Williams disqualified themselves. Judge Motz wrote a separate dissent, in which Judge Hall, Judge Murnaghan, and Judge Michael joined.
Entered at the direction of Judge Niemeyer for the Court.